 DAYTON TYPOGRAPHIC SERVICE357Dayton Typographic Service,Inc.andThomas L.Johnston.Case 9-CA-4698June 3, 1969DECISION AND ORDERBY CIIAIRMANM('CULIOCH AND MI-MBERSBROWN AND ZAGORIAOn March 28, 1969, Trial Examiner Eugene F.Frey issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practice conduct allegedinthecomplaintand recommending that thecomplaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision. Thereafter,the General Counsel filed exceptions to the DecisionandasupportingbriefandRespondent filedcross-exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.to reinstate Johnston because of his activities on behalf ofthe Union or other concerted activities, all in violation ofSection 8(a)(3) and (1) of the National Labor RelationsAct, as amended, 29 U.S.C. Sec. 151,et seq.(hereincalled the Act). The issues arise on a complaint issued onSeptember 30, 1968, by General Counsel of the Boardthrough the Board's Regional Director for Region 9,' andanswer of Respondent admitting jurisdiction but denyingthe commission of any unfair labor practices. At the closeof the testimony the parties waived oral argument butlaterfiledwrittenbriefswhich have been carefullyconsidered in the preparation of this Decision.'Upon the entire record in the case, and from myobservation of the witnesses on the stand, I make thefollowing:FINDINGS OF FACT1.RESPONDENTS BUSINESS AND THE LABORORGANIZATIONRespondent is an Ohio corporation engaged in thebusinessof typesetting for the printing industry at its plantinDayton, Ohio. Respondent in its business has an annualdirect inflow of goods and materials valued in excess of$50,000, and annually receives over $50,000 for services itperforms for customers located outside the State of Ohio.Respondent admits, and I find, that it is an employerengaged in operations affecting commerce within themeaningof the Act.The Union is a labor organization within the meaningof Section 2(5) of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundHistoryORDERIt is ordered that the complaint herein be, and ithereby is, dismissed in its entirety.For the reasons stated in my dissenting opinion inThor Power Tool Company,'Iwould not, at thistime, reach the merits of this matter, but wouldrequirethepartiestoresumearbitrationproceedings.'148 NLRB 1379.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: The issues in thiscase,which was tried before Trial Examiner Eugene F.FreyatDayton,Ohio, on December 5 and 6,1968, withallparties represented by counsel,arewhether or notRespondent(1)refused to allow an agent of DaytonTypographical Union No. 57, affiliated with InternationalTypographicalUnion,AFL-CIO (hereincalledtheUnion),tobe present at a meeting allegedly called byRespondentwithThomas L. Johnston and anotheremployee for the purpose of reprimanding and discipliningJohnston about his work,and (2)later laid off and refused176 NLRB No. 48The Union is a statutory collective-bargaining agent ofemployees in Respondent's plant in an appropriate unit setforth in an agreement executed by the Printers League ofDayton (of which Respondent is a member) and theUnion in March 1967, andstillineffect.Respondent,either in its present or earlier corporate form and underitspresent or earlier names, has had successive contractswith the Union since at least 1924. In this periodRespondent has never had an unfair labor practice chargefiled against it arising out of its relations with employeesor the Union; it was subjected to the general strike of1937 when the Union wasorganizingthe printing industryinDayton after passage of the original Wagner Act, andtwo wildcat strikes in the last 2 years; it has been involvedin only two arbitration proceedings under existing or priorcontracts. It was also a pioneer in the "union label"movement in 1924, and has held official union labellicenses from labororganizationseversince.The founderof Respondent's predecessor was a member of the ITU,parent of the Union, over 40 years. A subsidiary concernwhich makes products for the printing trade in the samebuilding has had contracts with two other printing trade'The complaint issued after Board investigation of a charge filed byThomas L. Johnstonon April 22, 1968'After the close of the hearing,counsel for General Counsel filed amotion,with notice to all parties,to correct the transcript of testimony incertain respects.As no other party has objected,themotions is herebygranted,and the transcript shall be deemed corrected in the four placesindicated in themotion,which is marked in evidence asG.C. Exh.5. 358DECISIONSOF NATIONALLABOR RELATIONS BOARDunions since its mception.-B.The Johnston Case1.The March 7, 1968,meetingThomas L. Johnston was first employed by Respondentin January 1966 as a "T.T.S. perforator." He was laid offin late 1966, but he exercised his priority and claimed aproofreading ,lob,' and worked thereafter at that job untilhis layoff of March 22, 1968, which is now in question.On March 7, 1968, Plant Foreman William J. Santner(an admitted supervisor under the Act) brought Johnstonand Mary F. Fisher, both proofreaders on second shift, toa "quality control" meeting with him and William C.Taylor,productionmanager of Respondent.' At theoutset, Santner explained he was there to discuss a criticalsubject, the quality of the proofreading, but by beingpresent he was not making any concessions to the Union,or reflecting in any way on Respondent's position abouttheUnion's insistence that the foreman must always bepresent at these meetings. He said he was very muchconcerned about the great number of errors in theproofreading, that one customer in particular, E.F.M. Art,had been "raising Cain" about errors in its work. He saidhe felt that Johnston and Fisher had been making most ofthem, that something would have to be done about it, andthat he would have to take some "drastic action." Hethen produced a group of reproduction proofs, which isthe final form of printing work that goes out of the plant,of work done by Johnston, Fisher, CharlesBenzinger,Paul Cook, and a few other proofreaders; he or otherofficials had marked proofreading errors on them, as wellas the numbers of the proofreaders who had made them.He went over the proofs in detail with Fisher. She askedto see the "A" and "B" (earlier) proof to find out whoactuallymade the errors, arguing that she and Johnstondid not do all the proofreading, that some was done byday-shift and third-shift readers, and she felt the daypersonnelmade more errors than she and Johnston.Santner disagreed, saying more were made by night-shiftreaders.He had some "A" proofs there, but said it wasnot necessary to go over all "A" and "B" proofs, or eventhe original proofs, that the samples of errors he had therewere enough, as he wanted to consider the overall problemof too many errors going out in the final product. Heindicated that, due to the number of errors, Respondenthad taken steps to double-proof and triple-proof theE.F.M. Art work for several weeks, and was consideringdouble-proofing work of other customers.After reviewing apparent errors in her work withFisher,Santner turned to Johnston, remarked that theconversation had been onesided to that point, as he hadsaid nothing at all, and said "I want to hear what you'vegot to say." Johnston replied that he had previously told'The abovefacts are foundon documentary proof and uncontradictedtestimonyofWilliamC.Taylor and John C. Taylor.Sr (father ofWilliam).'While"T.T.S. perforator"isnot explained in the record,the currentcontract between Respondent and the Union indicates that this denotes anoperator of a tape perforating machine in the composing room. On his1966 layoff,Johnston apparently claimed and secured the proofreadingwork under section 29 of the contract which provides that the employeewith lowestprioritystanding in the shop in the class of work involved inthe layoffshall be laidoff first,but he may claim otherwork in the officewhich he is competentto do,and may"bump"out of that work anemployee oflower prioritystanding.Priority standing in an office or shopis established on a shopwide basis,not by classification of work.'The"qualitycontrolprogram"withperiodic"superiorquality"meetings is explained below in considering Respondent's defenseSantner to bring Johnston's errors directly to him as soonas possible, as he wanted to be a good proofreader anddid not want Santner to think he was trying to make theseerrors.He then said "You called me up here to criticizemy work, you are blaming me for errors and threateningdrastic action, and this sounds like a disciplinary meeting,is that right?" Santner replied "You can so consider it."Johnston then said "I will not discuss anything furtheraboutmy work without the presence of my chapelchairman. I wish to be represented here by my chapelchairman." Taylor spoke up, saying "That is a poorchoice of words, this is not a disciplinary meeting."Johnston turned to him, waved his hands at him, and said"I don't have to talk to you," and repeated this again.SantnerpointedtoFisher,saying"There is yourrepresentative, your witness." Johnston replied Fisher was"more a co-defendant than a witness," and repeated hisdemand for presence of the chapel chairman, saying thathe did not wish to refuse to cooperate, and he wouldcooperate, for he was concerned about errors as theywere, but he felt he needed representation by his chapelchairman if they talked about his errors. Santnercommented "Your witness is here, and how can you saythat you do not refuse to cooperate?" Johnston insisted hestillneeded the chairman present, but Santner refused tocallhim in. Both men became rather heated in thisexchange, so Taylor finally told Santner to "end thismeeting,we are not going to have any of this at thismeeting," that Johnston was "refusing to cooperate."Johnston denied he was refusing to cooperate, andSantner replied "Yes, it looks like you are refusing toco-operate, that is unfortunate." The meeting then brokeup.As Johnstonwas leavingthe room, Taylor told himthat if he were being disciplined, he would be told thatand then he could have the chapel chairman present.'When Johnston returned to his work, he talked toSantner and Paul Stewart, the night chapel chairman,about the meeting, telling Santner he was not refusing tocooperate with him, and asking if he had any complaintsabout his work. Santner replied that he felt Johnston hadalways been cooperative, that he had no complaints abouthis work, and that he had told Taylor beforehand that themeeting would turn out as it did. Johnston asked Santnerto bring any complaints about his work directly to him,and Santner said he would. Santner also said he realizedthat he had an obligation to the employees as well asmanagement to protect their rights, but he could notalways do this, as he had three bosses to answer to,because at times the three Taylors each told him to dothings differently. He told Johnston not to worry about it,just to go back and do his job. Johnston commented inthe talk that he felt Santner's purpose in holding thesemeetings was "above board," but he thought Taylor'smotive was to set up some kind of employee reviewsystem, in which he could call them in individually andgrade them on their "attitude, and intimidate them, andso forth," to which Santner agreed.On Wednesday, March 20, Santner told Johnston hehad to lay him off at the end of the week because therewas not enough work. Johnston told Ward E. Downs, theday chapel chairman of the shop and vice president of theUnion, of the impending layoff, and Downs advised himthat under the ITU law and the contract he had the rightto "switch" classifications and .claim any job other than*The above facts are found from a composite of mutually corroborativetestimony of Johnston,Fisher,and Taylor. Testimony of any of thesewitnessesat variance therewith is not credited DAYTON TYPOGRAPHIC SERVICE359proofreader, if it was held by an employee of lowerpriority, and if he felt he was competent to claim that job,otherwise he could put his name on the "extra board" asavailable for work as a proofreader.On Friday, March 22, Johnston again talked to Downsabout his rights, and both went to see Santner. JohnstontoldSantner he thought he was competent for "floorwork" and asked Santner if he agreed. Santner said hedid not. Johnston argued that he had worked the requirednumber of shifts in order to be considered competentunder the contract for that work,' and asked Santner toproduce company records to find out if this was true.Santner said he could not do that. Downs then toldSantner that, if he did not consider Johnston competent"on the floor," Johnston wanted workas an "extra" inthe proofroom only, and that he had a right to that workunder ITU law. Santner agreed. Johnston was laid off atthe end ofhis regularshift that day..In the week of March 25-29, Johnston reported forwork daily to the chapel chairman to seek work as an"extra."Down reported this to Santner. When the latterindicated he did not want to hire him, Johnston thenclaimed 3 accumulated days of overtime work previouslyworked by other proofreaders, which had been posted inthe shop according to that contract, and in that wayworked three or four shifts that week (one day and two tothree night shifts) by "bumping" the regular proofreadersincluding Fisher, who had accumulated that overtime.On March 29, when Johnston reported for proofroomwork only, Santner offered him workas an"extra" on the"floor" on second shift. Johnston replied, in the presenceof night Chairman Stewart, that if Santner would declarehim competent for "floor" work he would hire him forthatwork.Santner refused to do so, and Johnstondeclined the offer.On April 1, Johnston reported again for proofroomwork only on day shift. Santner again offered him "floor"work on day shift. Downs was present and remindedSantner that they had "gone all through this Fridayevening.You had already declaredMr. Johnstonincompetent on the floor and he was not accepting anyfloor work, so that he did not jeopardize his priority totake another classification."Downs and Santner had aheated argument about this, during which Downs accusedRespondent of "trying to freeze Mr. Johnston off of thisboard for some reason." Sgntner replied "you and I bothunderstand how a slip board works. But I've got myorders from upstairs that I have to follow."WhenJohnstonreportedattheshop that afternoon forproofroom work, Santner handed him a letter, signed bySantner for Respondent, stating that, since he had refusedwork on March 29 as an "extra" on second shift,Respondent was barring him from the composing roomfor 3 months. Johnston took the letter to Downs, who atonce asked Santner"how . . . are you going to. . .bar aman if you don't fire him?" arguing "You've got to firehim before you can bar him [and] you can't fire a manout of this shop." He also asked Santner to give him areason why he did this "so that I will have some defenseagainst it." Santner replied "The letter speaks for itself... Figure it out yourself."'Johnston was apparentlyreferringto secs. 5 and 31 of the contractwhich provide, in effect, that, if a shop hires a substitute for 10 consecutiveworking days,the substitute shall be"recognized as a situationholder,"and that any employee hired for a period of 10 shifts shall be deemedcompetent.On April 2. Johnston reported as available for work asan "extra" in the proofroom, but Santner did not hire himand said he was "under bar." That evening a majority ofsecond-shift employees engaged in an unauthorized or"wildcat" strike because of this action, and stayed out for2 days. On April 4, the dispute was settled at a jointstandingcommittee held pursuant to the contract, atwhich Respondent admitted the "bar"was a mistake andagreed to pay Johnston 2 days' pay for time lost due tothe "bar," to allow him to go back on the "extra board"forproofroomwork,"and thereafter to obey the"transfer" laws of the ITU which prohibited an employerfrom transferring other workers to a classification forwhich an employee had presented himself but had beendenied hire;Respondent also agreed to recognize the"open slip board." The striking employees then returnedto work.After thesettlement and up to his reinstatement toregularproofroomworkonAugust 19, Johnstonpresented himself for work daily at Respondent's plant(except for a 3-week period in which he took his paidvacation, several days of illness in hospital, and a 2-dayperiod in which he responded to an emergency call fromthe chapel chairman in the composing room of a localnewspaper to cover the work of a sick employee), and inthis period he was hired for a total of 20-25 days as an"extra" in the proofroom.Respondent took Johnston back as a regularproofreader on August 19, which job he has held eversince.His dutiesapparentlyhave been the same as beforehis layoff, however when, shortly before he testified in thiscase,he received a card from Respondent on which toindicatehisvacationpreference for 1969, he notedthereon, and learned fromdiscussionwith his third-shiftforeman, that he was entitled to only 6 days of vacation,as against 3 full weeks(as in 1968) to which he wouldhave been entitled under his original shop priority.'2.Contentions of the parties, applicable law, andfinal conclusionsThe first issue is whether Johnston's refusal to talk tomanagement about the quality of his work in the absenceof a union representative was activity protected by theAct, such thatRespondent'srefusal to continue suchdiscussion in face of the demand violated his rights undertheAct. The second issue is whether his ensuing layoff,"bar" from employment, and failure of reinstatement fora long period were for economic reasons, or whether theeconomics of the situation was created or used merely asa pretext to conceal a discriminatory layoff and refusal toreinstate because of his protected activity.a.The March 7 incidentGeneral Counsel concedes at the outset, and I find fromthe record, that the "superior quality" meeting of March7was part of a legitimate quality control programinstituted by Respondent in 1967 to upgrade quality of thework in the plant, and that the monthly meetings under'In the discussion. Downs suggested Santner could switch a regularproofreader to the "floor," and lire Johnstonas a regular in theproofreading room, but Santner said there was no one then in theproofreading room competent to work "on the floor "'Ifind the events afterMarch 7 from uncontradicted testimony ofJohnston and Downs, and some stipulated facts. Santner did not testify inthe case. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDthe program usually involved a review of specific workand exchange of ideas and suggestions about workperformance and ways in which to upgrade it. I find fromcredible testimony of Johnston, Fisher, and Taylor thatSantner madeitclear at thebeginningof the March 7meeting that this was his purpose in appearing at themeeting,but he quickly pinpointed the quality problem asthe disturbing number of errors by proofreaders, includingJohnstonandFisher,aboutwhichcustomershadcomplained,and indicated he would have to take"drastic" action about them, but without explaining thenature of that action or indicating whether it would bedirectedtoward individuals or procedures.He thenpursued the main purpose of the quality control programby discussing with Fisher errors made by her and otherproofreaders in the proofs he displayed, emphasizing toher that he was not trying to pinpoint her errors and fixresponsibility for them but to consider the whole problemof too many errors. When he had heard her explanationsand finished the discussion with her, he did not indicatethat he had reached any decision about "drastic" actiontoward her or about her work, but instead invitedJohnston to give his views on the problem. He gave noindication that any discipline could be an outcome of themeeting untilJohnston deliberately raised thatissue in arather defensive way and then refused to talk to eitherofficial about his own or any other errors without a unionrepresentative present, expressly rejecting Santner's ideathat Fisher could serve as his representative or "witness"inany discussionof his work. Since his abrupt refusal totalk about the problem except on his own terms preventedany furtherdiscussionof the errors displayed, andprovokedan argumentwith Santner, Taylor brought themeeting to a close, but made it clear to Johnston beforehe left that no discipline of any kind had been intended,and that, if and when it were, he would be advised andallowed to have union representation.Taylor's remarkscarry substantialweight as against those of Santner(which, though equivocal, were put in his mouth by hisfellow union member) for they indicate an attitude of topmanagement rejecting any idea of imposing discipline thenor later without the Union being advised and present,which is particularly consistent withRespondent's long record of amicable relations with theUnion in administration of successive contracts over theyears; and this, plus the fact that Fisher was not warnedat the time about, or later subjected to, any discipline forher errors, strongly negates any inference of imminentdisciplinewhichmightotherwiserestonSantner'sremarks.Again, Santner's lack of disciplinary intent isapparent from (1) his failure to explain the "drasticaction" in such fashion as to indicate reasonably to bothworkers that it probably meant some discipline whichwould affect theirwages,hours,working conditions, ortenure of employment, (2) his failure to mention disciplineat all until Johnston brought up the subject, and (3) hisassurancesto Johnston and Downs right after themeeting,that Johnston had always been cooperative, that he had nocomplaints about his work, and that Johnston should notworry but go back to his job, all of whichsuggestsstrongly that at the meeting Respondent only soughtJohnston's "co-operation" on the problem of errors, andthat "discipline" in the ordinary sense was never intended,as Taylor said during the meeting." I must conclude fromall these circumstances,contrary to the claim of GeneralCounsel, that Santner and Taylor held the meeting only toinvestigate the reason and source of numerous errorsdiscovered after complaints from customers to try togather ideas from some of the workers responsible forthemaboutreducingoreliminatingthem.Thesecircumstances also offset, if not actually overweigh, anyinference of imminent discipline which might otherwisearise from the facts that (1) the union contract (section29) allowed only the foreman, Santner, to administerdiscipline or declare an employee incompetent, and (2)that he appeared at this meeting expressly to take "drasticaction"whichdidnot rule out discipline. In thisconnection it also appears that Santner had in recentmonths appeared at most quality control meetings, eventhough he and management had disagreed with theUnion's views that these meetings were being used for apurpose detrimental to the employees, which led theUnion to argue that the plant foreman, himself a unionmember, must always be present; and there is no proofthat his prior appearances at meetings were preparatoryto,or had resulted in, discipline," all of which tendsfurther to negate any inference that discipline in the penalsense was a continuous purpose or a hovering threat overemployees during the program. Finally, it appears that,even though the Union had a running dispute withRespondent about the conduct of the program,'r whichGeneral Counsel now tries to use as a legal support forJohnston's conduct on March 7, Johnston in fact went farbeyond the Union's contention by insisting in effect thatanother union agent be present in any situation where anemployee had reason to fear that his foreman might bepreparing a case for discipline, although not yet ready toimpose it.His inordinate apprehension on this point,which is out of all proportion to the facts including theamicable and nondisciplinary treatment of Fisher, isshown by his argumentative testimony that he felt heneeded the chapel chairman present, even though he knewmore about his own work and whether it contained errorsthan that union official could know, and his admissionthat it would first be necessary to "proceed in such amanner that would have clearly established that the errorswere made by myself." However, he himself prevented thecondition precedent by his refusal to hold any discussionwhich might establish whether any errors were made byhim, how many there were, or what could be done toeliminate them, which indicates strongly that he knew he"According to the contract and the testimony of Downs, the onlydiscipline which Respondent could impose was outright discharge"To the contrary,I find from uncontradicted testimony of Taylor that atpriormeetingsmanagement had discussed their work with variousemployees,offering and receiving suggestions about unprovement, in a freeexchange of ideas on the subject."For some time past,union members in the chapel had been contendingthat the plant foreman,who had the sole right of discharge under thecontract,must be present at all quality control meetings,which theemployees were viewing with alarm as a possible form of employee reviewsystem which might be used for some form of action against the workers.Hence,they insisted they should not be called to account in such meetingsto anyone but the plant foreman.The dispute reached a head at theFebruarymeeting,where Chapel Chairman Downs was called in fordiscussion about plant problems,but refused to answer to anyone exceptthe foreman,and would not even take orders from anyone but him aboutattending the meeting or speaking thereat.As a result Santner sent Downsa letter on February 21, explaining the purpose of the program, and thatall employees must attend such meetings and participate therein,whetheror not Santner ordered him to attend or attended himself, citing provisionsof the contract and ITU laws which gave him authority to delegate theconduct of such meetings to others,and that any member of managementalso had a right to attend.The dispute over this was still pending inMarch;the Union had not made it the subject of a formal grievance. butthere had been several meetings about it between Downs and members ofmanagement. DAYTON TYPOGRAPHIC SERVICE361was at fault and was trying, contrary to Fisher," by anymeans to insulate himself from any discussions,suggestions,or orders of his Employer which might showup his errors and require him to correct them. In effect,he was indulging in a form of insubordination whichwould make it impossible for his Employer to exercise anycontrol over him or his work, except on his own terms. Ifsuch conduct were to be held protected activity, it woulddrastically limit Respondent's legitimate right to manageitsbusiness by discussing operations and performance ofits employees through any officials directly charged by itwith responsibility thereof, other than the union foreman,a serious limitation on management which does notappear in the contract, the ITU constitution or bylaws,nor in any of the cases cited by General Counsel, and hasnotbeenurgedby the Union in its dispute withRespondent.The Board has recognized that the Act does not requirethat a labororganizationmust be privy to managementconferences and investigations concerning its businessoperations,evenwhere they involve discussions withemployees, or that such employees when represented by aunionmust be shielded by that agent from employerinquiries every time the employer starts an investigation todetermine what is wrong with its operations or whetherplant rules, practices, or disciplines have been breached.ChevronOilCompany,168NLRBNo.84;Jacobe-Pearson Ford, Inc.,172 NLRB No. 84. It is onlywhere an employee is called into a discussion withmanagement on a problem involving his performance,which has gone beyond the factfinding or investigationstate to a point where management has decided thatdiscipline of that specific employee is appropriate, that theemployer is required on demand of either the employee orhis bargaining agent to permit that agent to be present.Texaco, Inc.,Houston Producing Division,168NLRBNo. 49. Here, I am satisfied from the facts found above,including the actual treatment of Fisher at the March 7meeting and later, and remarks of top management toJohnston at the meeting, that management was merelyinvestigatingthereasons for proofreading errors byseeking the help of two employees who had made some ofthem,in efforts to find ways of reducing or eliminatingthem, and that Johnston had no reasonable grounds forbelieving from anything said or done at that meeting orimmediately thereafter that discipline directed to him orany other employeewas imminentor even probable.Hence, the case falls within the rulings of theChevron OilandJacobe-PearsonFordcases cited above," and isdifferent on the facts from the situation in theTexacocase.Hence, I cannot find that Johnston's refusal todiscuss hiswork withouta union agent present constituteda form of concerted activity, such as presentation of agrievance, for the benefit of himself and other workers; hewas only there at management request to help in thesolutionofanoperatingproblemwhich concernedRespondent. Nor can I agree with General Counsel thatJohnston's conduct was merely an extension of an existingdispute between Respondent and the Union about theconduct of the superior quality programmeetings,for thepresence of the foreman at the March 7 meeting(althoughstatedwithout prejudice to Respondent's position as towhether he must be the only management representativepresent at such meetings)was substantially a compliance"The record shows that Fisher had no apprehension or trouble aboutdiscussing her own and other errors with Santner,that nothing happenedto her later,but in fact Respondent tried to alleviate the financial loss toher when Johnston"bumped"her from her regular work several times.with the main objective of the Union's contention aboutthe program, and Johnston's demand for the presence ofanother union representative went far beyond the Union'sclaim, as found above. For thesame reasons,IcannotagreethatJohnston'sactionwasanattempt to"implement" terms of the existing contract whichrecognized the Union as the statutory bargaining agent ofall employees in the stated unit.Iconclude and find on all the pertinent facts andcircumstances that General Counsel has failed to prove,eitheron the facts or under applicable law, thatRespondentviolatedtheActbynotaccedingtoJohnston's demand that a union representative be presentduring the factfinding meeting of March 7. I thereforegrantRespondent's requestto dismisssomuch of thecomplaintas allegesthat such conduct violated Section8(a)(1) or(3) of the Act, and shall recommend that thecomplaint be dismissed in that respect.'sb.The layoffof JohnstonGeneralCounselclaimsJohnstonwas laid off inreprisal for his protectedassertionof his right to berepresented by the Union at the March 7 meeting, andthatRespondent concocted and offered the allegedeconomicreasonasapretexttoconcealthediscriminatory motive, arguing that the pretext is shownbyRespondent's continual switching of workers fromother classifications to assist in proofreading after hislayoff,while failing to "switch" Johnston to other workhe could do, the hiring of other workers during the layoff,and the treatment of proofreader Fisher after she was"bumped" from regular work by Johnston in the firstweek of his layoff. Of course, one support for his claim isweakened by my findings that Respondent did not violatetheAct byrefusingto accede to Johnston's refusal todiscusshis work withmanagementofficials, including hisforeman, in the absence of a union representative, andthat the meeting was limited to discussion of Fisher's"In both cases, specificmisconduct of an employee had beeninvestigated,a preliminary decision to mete out discipline had been made,and the meeting with the employee was held to get his sideof the story,whichmight provide additional support for the discipline or produceadequate explanation to make it unnecessary.In this aspect, both cases arefar stronger on the facts than the case at bar."Respondent argues strongly that the Board should not exercise itsjurisdiction to decide the issueshere,because theproblem hasalready beenbrought upby the Unionunder the grievance procedure in the contract,that it has been consideredfully by ajoint standing committee, and thentaken to arbitrationby the Union,where the matter is still pendingWhilethe Board has indicated that it might stay its hand and withhold decisionon an issue pending before an arbitrator where the dispute involvedessentially the resolutionof factson narrow issue;which have little impacton national labor policy as definedin the Act (seeCombined Paper Mills.Inc., 174 NLRB No. 71), it has also statedthat it would not defer toarbitrationwhere thecontroversyinvolves asserted violationof employeestatutory rights, and the issue might have a continuing impact on thebargaining relationship,so long as it remained unresolved, and particularlysince rightsdeclared bystatute have a prior right to protection under theremedial proceduresof the Act, over anyaspectof contractinterpretationwhich might affect themUnitDrop ForgeDivisionEaton Yale & Towne,Inc..171NLRB No. 73.Judged by these factors,Iconclude the Boardshould not withhold judgment on the issues here,because ofthe type ofunfair labor practices charged,which involve the serious question of theextent to which day-to-day management dealings with employees in thenormal course can be limited and affected by the presence of a union agentas an overseer.This isan issue which might have broad and nationwideimpact in all shops in the printing trades which may have contracts withthe ITU orany of its local chapels.See alsoWisconsinSouthern GasCompany,Inc,173 NLRB No. 79. 362DECISIONSOF NATIONALLABOR RELATIONS BOARDerrors and then aborted by Johnston's peremptory refusalto talk to or even recognize the presence of the productionmanager, who was obviously present only as an observerconcerned directly with quality of production. More doubtisthrownon the claim by the circumstance ofRespondent's longand generally amicable dealings withtheUnion as the employees' representative, which notonly tends to negate any inference of general unionanimusbut also would make it very difficult to find oreven infer (without strong proof) that an employer havingsuch long contractual relationship with the Union" wouldgo to the lengths of fabricating or manipulating aneconomic layoff for the sole purpose of ridding itself ofone employee" who was far less than an outstanding ormilitant union member, having filed only one grievanceunder the contract during his 7 years with Respondent."The economic picture supporting the layoff appearsfrom credible testimony of Production Manager Taylor,with some corroboration from chapel chairman Downs,and company records, all of which show that: Thequestionof a reduction in force was discussed by Taylorwith his father, the company president, and other officialsinJanuary and February, and late in February theydecided a reduction in force was inevitable, particularly intheproofreadingwork.The decision was based oncircumstances which pointed to a reduced volume of workin succeeding months. Thus, early in January Respondentlearned that it would losea large magazineprinting order;the cutoff date was effective with the May-June issue.They also noted signs that there would be a dropoff inorders forprintingof book manuscripts in the next 3-4months. Both trends would affect the plant workload asearly as March or April because of the large leadtime inbookprintingwork. In addition, Respondentwas runninginto the normal slowdown in typographic service workbetween March and August. All of this created a markedimbalance inthework force, developing a shortage of"floormen" including compositors and machine operatorsand a surplus of proofreaders. On the basis of these factsand projections, Respondent laid off proofreader RobertNeumeier on March 15, 1968, as he was the lowest on theshop priority list posted by the Union." Early in the nextweek Respondent decided to lay off Johnston, who hadthe next lowest priority, when it noted that proofreadingwork wasbeginningto slow down=' and the release ofNeumeierhadnotcausedanydelayinexistingproofreadingwork.Theslowdowninworkload,consequent reduction of working hours, and reduction inwork force in this period are shown by company recordsas follows: Between January and August 1968, the workforcecovered by the contract was reduced from 74journeymen and 5 apprentices to 68 journeymen with 3apprentices (despite a few interimhirings);total payrollhours for the plant decreased steadily each month fromabout 14,670 in February to about 10,500 in July,proofreading hours dropped from about 1,450 to 815, andovertime hours worked from about 700 to about 5; all ofthesefiguresincreasedsubstantially inAugust,when"In a realistic sense.Respondent might well be called"union-minded,"considering it has long had an official union label and viewing the prounionbackground of its late founder and its present chief executive."At one point,General Counsel argues in his brief that the layoff andensuing treatment of Johnston amounted to a constructive discharge."Late in 1%7, Johnston filed a formal grievance under the contractwhich he admitted was in fact no more than an inquiry whether ForemanSantner had been proofreading an abnormal amount of work himself, tothe detriment of regular proofreaders.The matter was amicably settled indiscussion with Santner.Johnston was rehired, and later. As proofreading hoursalone came back to 1,350 in August, Johnston's layoffduringthemonthsofdecreasinghoursinthatclassification, and his prompt recall when that work beganto expand, are together strong proof of a layoff of theproofreader of lowest priority purely for economic reasonsandmilitateasstronglyagainstany inference ofdiscriminatory action against him.General Counsel refers to various specific personnelchanges to attack the inference of economic motive fromthese figures.1.It appears that in January and February Respondentemployed only seven proofreaders, but had enough workto keep eight busy, so it resorted to switching employeesfrom other classifications into that work. This is of nosignificance on theMarch layoffs, however, because therecords show that Respondent was still very busy in those2 months, and even hired two new "floor" employees, butthis all occurred before the slowdown from seasonal andother factors noted above began.2.Itisalso true that, in the weeks of layoff ofNeumeier and Johnston,Respondent switched three"floor" compositors to do a total of about 66 hours ofproofreading, but this was clearly caused by the incidenceof a still fairly substantial number of proofreading hoursin that month, though the total was down from February(1,116 as against1,441),which shows that the decline inthatwork had started but was not enough to warrantJohnston's layoff untilMarch 22; and the switching of"floor" men into that work during March and after hislayoff is not significant, in light of Taylor's credibletestimony that: about 35 of the total of 66 "switched"proofreading hours were performed by one "floor" man,Benzinger,to replacea regularproofreaderwho wasabsent the whole week of March 18-22; and "switching" isotherwiseanormalrequirementofRespondent'soperation, regardless of seasonal fluctuations, because inits typographic work Respondent usually has between 60and 100 jobs scheduled each day, so that the workflow inthat type of work has wide fluctuations of peaks andvalleys almost daily, hence constant switching is necessaryin order to get such jobs out on time. In addition, thissituation prevails in all departments, so that, if employeeswere not switched as needed, Respondent would berequired to keep about 10 more workers on the payroll,most of whom would stand idle three-fourths of theirtime.Hence, foremen constantly switch workers ofmultiple capacities from department to department, asneeded,and the Union allows this in order thatRespondentcanmaintainanevenflow of workthroughout the plant atall times.As an example, in theproofroom Respondent may need 10 proofreaders for anhour to complete a specific job on schedule, and then haveno need at all for that work for the next 6 hours or so.This situation prevailed in regard to that work throughoutMarch 1968, just as it had ever since Taylor started towork in the plant 4 years before.""Provisionsof the current contract and the ITU general lawsincorporated therein provide in effect that the worker with the lowestpriority in the classification to be reduced must be laid off first,and theidentityof such worker is known at all times by all workers andRespondent from the priority list posted periodically in the shop by thechapel chairman."In February, proofreading hours ran close to 300 per week, but inMarch the average was slightly above 250 per week,a 15-percent drop."It should also be noted that the drastic drop in proofreading hoursnoted above occurred despite the constant"switching"of workers,for thefigures shown in the records in evidence include all proofreading hours DAYTON TYPOGRAPHIC SERVICE3633.General Counsel makes much of the fact that theforeman offered Johnston "floor" work in the 2 weeksfollowing his layoff, although he had previously declaredhim incompetent to handle that work,giving the sinisterexcuse that he had his "orders from upstairs[that] I'llhave to follow."While this seemingly inconsistent actionby Santner on vague "orders from upstairs"raises somesuspicion that he was trying to prevent Johnston fromgetting any work at all in retaliation for his conduct onMarch 7, 1 think an inference of discrimination therefromisnotwarranted because it appears that Santner wasoffering Johnston work as an "extra" on the floor, not asa regular"floor"employee,and that Johnston refused any"floor"work on advice of his chapel chairman becausethe foreman had refused to declare him competent forthat work,so at most it appears that Santner was tryingto help Johnston out financially by giving him a chance inanother classification as an extra, without going so far asto declare him competent to claim a regular position in"floor" work. Of course, Respondent's attempt to "bar"Johnston from the whole composing room for 3 monthson the basis of his refusal of "floor"work as an extra isalsosuspicious,especiallywhereRespondent,boththrough Santner and in the mediation of that action underthe contract during the short strike, admitted its mistake,reimbursed Johnston for wages lost during the "bar," andmade him eligible for "extra"work in the proofroothereafter.However, I can draw no inference of priordiscrimination from this,because Respondent honored its,commitment by giving Johnston up to 25 days ofproofroom work as an"extra,"whenever he made himselfavailable,until it recalled him for full-time work in thatclassificationonAugust 19, which conduct is moreconsistent with an inference that it was sincerely trying toalleviate the financial hardship due to his layoff as muchas it could during the period of reduced workload, thanthat it was trying to freeze him out of all work fordiscriminatory reasons.4.GeneralCounselalsowould draw unfavorableinferences from the facts as to Johnston'scompetency,arguingthatduringhislayoffJohnstonwas not"switched" back to the work of a "floor compositor," ashe claims Respondent had done in the past.Johnstonargued in testimony that he had worked enough shifts onthe "floor"long prior tolayoff,tomake him competentfor that work,and it appears he had been a regular"floor"workerbeforebecomingcompetentasaproofreader. Hence, the failure to switch Johnston back tothatwork,or to allow him to "bump"some otherfloorman of lower priority, when he was laid off fromproofreading,wouldsupportaninferenceofa"freeze-out." However,Johnston was not sure that he hadworked the requisite 10 shifts at"floor" work to establishhis competency there, whether as "T.T.S. perforator" orin some other classification.Hence,it is not clear whetherhis total past experience on the"floor" was sufficient tonegate Santner'sclaim during the layoff that Johnstonwas not competent for that work.In the arguments aboutiton March 22 and 29, Johnston and the chapel chairmanapparently accepted Santner's ruling on his competency,because Johnston refused to accept "extra"work on the"floor"butonlyreportedfor"extra"work inproofreading,which Santner gave to him. It is notablethat he did not try to "bump" aregular"floor" man atany time, as permitted by the contract and ITU law.Hence,despitea seeming inconsistency in Santner'sworkedby employees who "switched"into that work.position in offering "extra" work on the "floor" whileclaimingJohnston was not competent for that work andthen taking a contrary position at one or more times, Iam not satisfied that General Counsel has adducedsubstantial proof to show that Johnston had a competencyin"floor" work which would make Respondent's failureto "switch" him or allow him to "bump" into that worksubstantialproof of a discriminatory motive or thatSantner was deliberately refusing him "floor" work forwhich he was competent.5.General Counselalso seesevidence of a deliberate"freeze-out" of Johnston in uncontradicted testimony ofFisher to the effect that: Fisher was "bumped" byJohnston in accordance with ITU law from her regularsecond shift twice in the week of March 18 so that hecould use up 2 days' of overtime accumulated by her.Thereafter, Fisher did not receive any overtime work inproofreading, although employees from other departmentswere at times switched into the proofroom to do thatwork partly on overtime. After Johnston' had "bumped"Fisher for the first time that week on day shift, the nightchapel chairman asked Santner if he wanted to hire Fisherthat evening for second shift. Santner declined. Fisher wasconcerned why Santner would not hire her, so askedsecond-shiftForeman John Heit what Santner "hasagainstme."Heit gave some vague answer. Later thatevening,Fisher telephoned Heit to ask if she should reportat all the next night, as she expected to be "bumped"_again.Heit said she had to report under ITU law to showshe was available for work, otherwise she could lose herjob. Later, Heit called her back to say he had talked toSantner about her situation, and Santner had said hewanted to "reassure" Fisher that he was not angry withher, but that she should be patient and he would "makethis up to you when this is all over," that he could nothireherbecause"thatwould defeat the company'spurpose if he did." She answered that she was annoyedbecause she could not understand why Santner did nothire her if he had a right to. Heit then said Santner hadtold him to tell her that Santner would pay her for the 2days lost, if she wanted it, and deduct the amount fromfuture overtime.When Fisher asked how she could acceptthe pay withoutgetting introuble with the Union, sinceshe had todeclare all earningsto it,Heit said the Uniondid not have to know anything about it, and hinted thatSantner could adjust her pay on the monthly report to thechapel chairman. Fisher refused to accept the offer. Onthe next night that Fisher worked, Santner told her he wasnot mad at her. She said she understood. He asked if shewanted pay for the 2 days, and she said no. On a Mondayina later week, Heit called Fisher aside as her shiftended, with other employees continuing to work overtimeintheproofroom, and said he wanted to tell hersomething but "[i]f you repeat it to anybodyI'm going todeny it." He said she was not working overtime because"I can't ask you to work overtime." She stated heropinion that she expected Respondent would not let anymore overtime accumulate for proofreaders, so that therewould be nomore timefor Johnston to "bump." Heit saidthat was correct. Fisher did not work any overtime whileJohnston was on layoff. General Counsel would draw theinference from this uncontradicted story that Respondentwas deliberatelymanipulating itswork hours duringJohnston's layoff to cut out all overtime, so that Johnstoncould not get the benefit of it through the "bumping"process and that the foreman was trying to soften thefinancial blow to Fisher from such "bumping" by offeringher secretly at least 2 days' pay to cover two such 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD"bumpings." If I had found that rights of Johnstonprotected by the Act had been violated by Respondent onMarch 7, this testimony would afford strong support for afinding of discriminatory layoff, but, since I have foundthat his action on that date was not protected by the Actand his rights not violated by Respondent, but rather thathe had taken a stand in derogation of Respondent's rightto run its business in a legitimate manner,which was farbeyond what the Union had been claiming theretofore andwhich does not appear to find support in the contract orITU law contained therein,Imust conclude that at mostFisher's testimony tends to show that Respondent mayhave been expressing some resentment against Johnston'sinsubordination by taking steps to see that he was not in aposition to"bump"regular employees during hislayoff byclaimingtheiraccumulatedovertime.Butifhisinsubordinationwasanunprotectedactivity,thisretaliatory conduct in the form of an indirect disciplinewas not a violation of the Act, regardless of whether itmay have violated the contract or ITU law (under whichthe only permissible discipline was outright discharge bythe foreman).However, even this inference would beweakened by the proven fact that overtime hours in thewhole plant fell drastically from about 1,200 in January tobetween 600 and 700 in February and March,were lessthan 200 in April, diminished to only 12.55 in May, andfaded to 4.15 and 4.75 in June and July, respectively, withthe rate and proportionate decrease therein being fairly inlinewith the decreases in total payroll hours andproofreading hours due to economic reasons in the wholeperiod.The economic figures raise as strong an inferencethat the overtime was reduced because of the drop inworkload (it iswellknown that in any economic retrenchmentmanagement curtails the expensive overtime work first ofall)asthatovertimewas deliberately reduced to"freeze-out" this lone union employee for discriminatoryreasons; and the inference of a legitimate cut in overtimebecomes thestrongerone, in lightof the fact thatRespondent readily gave Johnston work as an "extra" inthe proofroom whenever he made himself available for itand even offered him "extra" work on the "floor," untilbusiness picked up in August when it recalled him toregularproofroom work.Hence, on balance, Fisher'stestimony,though uncontradicted,does not serve toestablish in a preponderant degree that during the layoffRespondent continued to act toward Johnston fromdiscriminatorymotives,butatmost raises a strongsuspicion thereof.However, suspicion, no matter howstrong, is not proof to support a finding.Considering all the arguments and facts pro and con, itappears that,while the issue as to thevalidityofJohnston's layoff and treatment during layoff is a closeone, I am compelled to conclude that Respondent hasadduced proof of economic reason for the layoff and toshow that during the layoff it offered him limited work forwhich he was competent, as well as some for which he wasnot fully competent, to the extent that it could during theslowdown on work, which is adequate to rebut theprimafaciecase of discrimination adduced by General Counsel,and that General Counsel has failed to sustain theultimate burden on the entire record of showing that thelayoffandJohnston'streatmentthereafterwasdiscriminatory." I therefore grant Respondent's motion todismiss the complaint insofar as it makes that charge.Upon the foregoing factual findings and conclusions, Icome to the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning ofSection 2(5) of the Act.3.Respondent has not engaged in anyconduct violativeof the Actas alleged in the complaint.RECOMMENDED ORDERI recommend that the complaint herein be dismissed inits entirety."tn reaching this conclusion,Ihave also noted that the Order in theTexaco case,supra,was denied enforcement on March 3, 1969, by theUnited States Court of Appeals for the Fifth Circuit,which rejected theBoard'sfinding that the employer there had committed itself todisciplinary action at the time of the crucial interview, in which it soughtonly to elicit facts regarding an employee's conduct, but not to deal withspecific consequences of the misconduct revealed.